Merrick, J.
The objection taken to the interrogatory put to the witness for the government seems to have been founded upon a clear misapprehension of the object and purpose for which it was proposed. The question was not, as is assumed in the argument urged in support of the exceptions, a broad and general inquiry in relation to all which the witness did at the defendant’s house, but was special and particular as to what he did there concerning the finding of intoxicating liquors. And it was obviously designed and well adapted to elicit from him a statement of all his discoveries of such liquor, if any were made; and of the preparations and arrangements which he found, indicative, according to the usual and ordinary course of dealing in such commodities, of an intention presently to dispose of it there by sale. All this was perfectly competent; for the keeping of intoxicating liquor with intent to sell in this commonwealth in violation of law is the precise charge alleged against the defendant in the complaint. And the evidence of these facts, to be educed in answer to this inquiry, had a direct tendency to show his alleged possession of, and his unlawful *80intent concerning, such liquor, the proof of which was essential to the maintenance of the prosecution. The testimony of the witness, so far as it was confined to these matters, was legitimate and unobjectionable. What he further added in relation to his own acts in the breaking of jugs and decanters, and in the destruction of liquors, was foreign to the issue and wholly immaterial. If this had no tendency to prove any of the allegations in the complaint, it could on the other hand, as far as we are able to see, have excited no prejudice against the defendant, or have done him any possible harm, for it related not to him but altogether to the acts and conduct of the witness. But if it was really thought to be in any respect material, objection, instead of being urged against the interrogatory, which was correct, should have been taken to this part of the answer, upon which, if it had been done, we may presume that the court would at once have excluded it.
It was equally immaterial whether the witness had ever searched for intoxicating liquor in another place or in the possession of another person, or whether he made, while at the defendant’s house, an assault upon his wife; and therefore the inquiries which it was proposed to make of the witness relative to these matters upon his cross-examination were properly disallowed.
None of the causes assigned in the motion for arrest of judgment are sufficient to justify it. The statute prohibits the keeping of intoxicating liquor with intent to sell it in this commonwealth contrary to the provisions of the act. St. 1855, c. 215, § 24. The allegations in the complaint are full to this effect; and it is unnecessary to add the averment, as is insisted by the defendant, that the keeping of liquor for such purpose is unlawful. Nor is it necessary that it should be alleged in the complaint that the liquor charged to have been kept by him was not imported liquor still remaining in the original package in which it was brought into the country. It sufficiently appears that it was not so, from the averment that the defendant was not authorized to sell it in this commonwealth for any purpose or by any legal authority whatever. Such aver*81mente are entirely inapplicable to imported liquors in original packages; for the sale of them, by express exception in the statute, is not forbidden, or made to be in any respect unlawful. § 4. The prohibition being general against the keeping of intoxicating liquors, subject to the exception relative to those imported and remaining in original packages, with intent to sell the same within the Commonwealth, it is unnecessary to add an averment in the complaint relative to the particular place where the accused proposes to carry such intent into execution.

Exceptions overruled.